DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).	
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 06 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a method, memory device, electronic device, and controller for block management but fails to teach the combination including the limitations of:
(Claim(s) 1) “in response to the first blank block belonging to the cold block group, selecting the first blank block from a plurality of blank blocks as a target block, for performing data writing, wherein the plurality of blocks comprise the plurality of blank blocks, and the plurality of blank blocks comprise the first blank block; determining whether first data belongs to a cold data group or a hot data group according to at least one characteristic parameter regarding the first data to be written, wherein the cold data group and the hot data group respectively correspond to a first range of access probability and a second range of access probability, and any value in the second range of access probability is greater than any value in the first range of access probability; and in response to the first data belonging to the hot data group, writing the first data into the first blank block to use the first blank block as a data block of the first data”
The prior art made of record, on the 892 and/or 1449, forms in the case teach hot and cold block groups and block management but does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding memory block management.
US 20200183588 A1
US 20190179741 A1
US 20150067239 A1
US 8738876 B2
US 20130311705 A1
US 20130080689 A1



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132